     Case 2:20-cv-01354-KWR-CG Document 42 Filed 03/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

BRANDON CHANDLER,

            Plaintiff,
v.                                                      No. CV 20-1354 KWR/CG

EDDY COUNTY SHERIFF’S
DEPARTMENT, et al.

            Defendant.

                         ORDER VACATING MOTION HEARING

      THIS MATTER is before the Court upon communication from counsel. IT IS

HEREBY ORDERED that the Motion Hearing scheduled for Wednesday, March 24,

2021, at 2:00 p.m. is VACATED.

      IT IS SO ORDERED.


                                 ____________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
